OPINION OF THE COURT
PER CURIAM:
In this case, the trial court upheld the validity of the will of the decedent and rejected the contention of the appellant that it was the product of undue influence. After a reading of the record, we are completely satisfied that the court applied the correct tests (cf. In re Clark Estate, 461 Pa. 52, 334 A.2d 628 (1975)) in resolving the issue of undue influence, and that the evidence supports its finding and conclusions.
Decree affirmed. Each party to pay its own costs.
MANDERINO, J., did not participate in the decision of this case.